The The Chancellor.
The act of April 12,1827, entitled “ an act concerning mortgages, ” prescribes the manner in which mortgages *365may be registered. This being an act expressly in relation to gages, and general in its terms, is not controlled in relation to the record of mortgages by the act of the same dale, entitled “ an act concerning deeds and conveyances.” Therefore the record of the mortgage of Lyon in the County Registry, according to the requirements of the act first mentioned was legal and valid, and a constructive notice under the statute to any subsequent mortgagee or grantee of the same premises. As this conclusion upon the construction of these statutes is conclusive upon the equity of the case made by the bill, the demurrer must be allowed and the bill dismissed.
Bill dismissed.